Citation Nr: 0805644	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  06-03 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for non service-
connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Angel Ballesteros


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had recognized service with the Philippine Scouts 
from September 1946 to April 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
September 2005.  A statement of the case was issued in 
January 2006, and a substantive appeal was received in 
February 2006.  

A motion to have the case advanced on the docket was received 
in November 2007.  
However, that motion is effectively moot since the appeal is 
already being addressed by the Board in regular docket order. 


FINDINGS OF FACT

1.  The veteran's claim for entitlement to non service-
connected disability pension benefits was last denied by the 
RO in July 1984; the veteran was notified of the decision, 
and he did not file an appeal. 

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for non service-connected disability 
pension benefits has not been received since the July 1984 RO 
decision.


CONCLUSIONS OF LAW

1.  The July 1984 RO decision which denied entitlement to non 
service-connected disability pension benefits is final.  
38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has not been received since the 
July 1984 denial of entitlement to non service-connected 
disability pension benefits, and the claim for non service-
connected disability pension benefits is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in February 2007 
and September 2007 subsequent to the February 2005 
adjudication.  While the notices were not provided prior to 
the February 2005 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in an April 2007 
supplemental statement of the case, following the provision 
of notice in February 2007.  The veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

However the notification did not advise him of the applicable 
laws and regulations, and information and evidence necessary 
to reopen his claim of entitlement to non service-connected 
disability pension benefits.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because 
entitlement to non service-connected disability pension 
benefits could not have been awarded as a matter of law since 
the legal criteria for eligibility for non service-connected 
disability pension have not been met.  See 38 U.S.C.A. § 101, 
107, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 
3.41 (2005).  The veteran's WD AGO Form 53-58 shows that he 
served as a member of the New Philippine Scouts from 
September 1946 to April 1949.  Additionally, in letters 
received in January 2005 and in February 2006, the veteran 
confirmed the dates of service.  And there is nothing of 
record to suggest otherwise.

VA has obtained service personnel records.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  By a form received 
in April 2007, the veteran checked the appropriate box to 
indicate that he had additional evidence to submit; and to 
indicate that he understood that he had 60 days in which to 
submit the additional evidence, otherwise the case would be 
forwarded to the Board for a decision.  When a decision 
review officer (DRO) contacted the veteran via telephone in 
June 2007, the veteran stated that he had no more evidence to 
submit and requested that his folder be sent to the Board.    

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



New and Material Evidence

As an initial matter, the Board notes the definition of a 
"veteran."  "Veteran" means a person who served in the 
active military, naval or air service and who was discharged 
or released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any war" 
means any veteran who served in the active military, naval or 
air service during a period of war.  38 C.F.R. § 3.1(e).  
Service in the Philippine Scouts (except that described in 
38 C.F.R. § 3.40(b)) . . . is included for pension, 
compensation, dependency and indemnity compensation, and 
burial allowance.  See 38 C.F.R. § 3.40(a).  However, service 
of persons enlisted under section 14, Pub. L. 190, 79th 
Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation. See 
38 C.F.R. § 3.40(b).  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945 
and June 30, 1947, inclusive, were made under the provisions 
of Pub. L. 190 as it constituted the sole authority for such 
enlistments during that period.  See Id.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the veteran's claim for entitlement to 
non service-connected disability pension benefits was 
initially denied by the RO in July 1984.  The RO explained 
that he was not eligible for non service-connected disability 
pension because the benefit was not extended to veterans who 
served with the Philippine Commonwealth Army, recognized 
guerillas, or special Philippine Scouts who enlisted under 
Public Law 190, 79th Congress.  The veteran did not file an 
appeal.  By rating decision in February 2005, the RO 
readjudicated the claim without determining whether new and 
material evidence had been received.  The Board must 
nevertheless consider whether new and material evidence has 
been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  The Board also notes that the RO readjudicated 
the claim as reflected by the April 2007 supplemental 
statement of the case addressing whether new and material 
evidence has been received.  Ultimately, the RO denied 
reopening the veteran's claim.   

The evidence of record at the time of the July 1984 decision 
included a copy of an April 1949 general discharge from the 
New Philippine Scouts; and a copy of WD AGO Form 53-58 
reflecting service in the Philippine Scouts from September 
1946 to April 1949.

Evidence received since the July 1984 decision includes 
copies of an April 1949 Philippine Command certificate noting 
discharge from the United States Army; various statements 
received from the veteran from September 1991 to February 
2006 stating that he served as a Philippine Scout from 1946 
to 1949; and copies of an Army of the United States 
separation qualification record reflecting entry into service 
in September 1945 and separation from service in April 1949.  
Also submitted were copies of a letter written in June 1984 
from Angel M. Geslani, M.D. who noted that the veteran had 
service as a Philippine Scout from 1946 to 1949.  The Board 
notes that while the evidence is new in that the evidence had 
not been previously submitted, the evidence was cumulative 
and redundant of the evidence considered in the July 1984 
denial.  It was already known that the veteran enlisted with 
the New Philippine Scouts in September 1946.  

Also submitted were copies of the veteran's April 1949 
general discharge and WD AGO Form 53-58.  The Board notes 
that this evidence is duplicative of the evidence considered 
during the July 1984 decision and is therefore not new.  

Accordingly, the Board finds that the evidence of record 
after the July 1984 RO decision does not relate to an 
unestablished fact necessary to substantiate the appellant's 
claim for non service-connected disability pension benefits, 
it is cumulative and redundant, and it does not raise a 
reasonable possibility of substantiating the claim to reopen.  
For these reasons, the Board concludes that the appellant has 
not presented new and material evidence to reopen his claim 
for non service-connected disability pension benefits.  
Accordingly, the appeal is denied.  See 38 U.S.C.A. § 5108.  


ORDER

New and material evidence has not been received to reopen the 
claim for non service-connected disability pension benefits.  
The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


